796 N.E.2d 1060 (2003)
205 Ill.2d 650
277 Ill.Dec. 694
TWICE OVER CLEAN, INC., respondent,
v.
INDUSTRIAL COMMISSION OF ILLINOIS (Howard Haulk, petitioner).
No. 96463.
Supreme Court of Illinois.
October 7, 2003.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, Industrial Commission Division, is instructed to vacate its judgment in Twice Over Clean v. Haulk, case No. 3-02-0353WC, and to reconsider in light of this Court's opinion in Sisbro, Inc. v. Industrial Comm'n, case No. 93729, 207 Ill.2d 198, 278 Ill.Dec. 70, 797 N.E.2d 665, 2003 WL 21197099 (05/22/03).